Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  Response to Election/Restriction filed on March 4, 2021 is acknowledged.  Claims 1-38 were canceled and claims 39-58 are pending in the current application.

Election/Restrictions
Applicant elected without traverse IBD and ulcerative colitis from List I and in the acute phase from List II in the response filed March 4, 2021.
The restriction is deemed proper and is made FINAL in this office action.  Claims 45, 48-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.  Claims 39-44, 46-47 and 50-58 are examined on the merits of this office action.



Claim Rejections – 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-44, 46, 50, 52-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), paragraph, because the specification, while being enabling for treatment of an inflammatory bowel 
To comply with the enablement requirements of 35 U.S.C. §112, first paragraph, a specification must adequately teach how to make and how to use a claimed invention throughout its scope, without undue experimentation.  Plant Genetic Systems N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).  There are a variety of factors which may be considered in determining whether a disclosure would require undue experimentation.  These factors include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The Nature of the Invention/ The breadth of claims
The claims are drawn to “A method for treatment of an inflammatory bowel disease or inflammation-induced colorectal tumour or cancer in a subject in need thereof, the method comprising rectal administration of a composition comprising a therapeutically effective amount of insulin or a pharmaceutically acceptable salt thereof” (see claim 39).  Applicants specification states “The terms "treatment" and "treating" as used herein refer to the management and care of a patient for the purpose of combating a condition, disease or disorder. The term is intended to include the full spectrum of treatments for a given condition from which the patient is suffering or is suspected of suffering, such as administration of the active compound for the purpose of: alleviating or relieving symptoms or complications; delaying the progression of the condition, disease or disorder; curing or eliminating the condition, disease or disorder; and/or preventing the condition, disease or disorder, wherein "preventing" or "prevention" is to be understood to refer to the management and care of a patient for the purpose of hindering, reducing or delaying the development of the condition, disease or disorder, and includes the administration of the active compounds to prevent or reduce the risk of the onset of symptoms or complications. The treatment may thus be a prophylactic treatment. The patient to be treated is preferably a mammalian, in particular a human being. The patients to be treated can be of various ages.
The claims are broad with respect to the patient population being treated given that the term treatment encompasses prevention and does not require that the patient have an inflammatory bowel disease or colorectal cancer.

The State of the Prior Art and the predictability or unpredictability of the art
The state of the art is non-existent with regards to prevention of inflammation induced colorectal cancer.  Furthermore, inflammatory bowel diseases are a group of diseases that can’t all be prevented (some are hereditary) but several the risk can be reduced by changing one’s lifestyle.  Healthline (https://www.healthline.com/health/inflammatory-bowel-disease#prevention, accessed on April 19, 2021, see attached handout) teaches that “Inflammatory bowel disease (IBD) represents a group of intestinal disorders that cause prolonged inflammation of the digestive tract” (see page 1, first two lines).  Healthline further teaches that there are many diseases encompassed by IBD but the two most common are ulcerative colitis and Crohn’s disease.  UC involves inflammation in the large intestine and Crohn’s can cause inflammation in any part of the digestive tract (see page 2).  The Exact cause of IBD is unknown however, the biggest risk factors are as follows: Family history or genetics, the immunes system, smoking, ethnicity, age, environmental factors and genetics (see pages 3-4) Treatments include corticosteroids, 5-ASA drugs, immunomodulators, biologics, antibiotics, antidiarrheal medications, laxatives and surgery.  Importantly, IBD cannot be prevented but in some cases, the risk of developing IBD can be lowered via changing certain lifestyle measures” (pages 9-14). 
The lack of prior art suggesting prevention of colorectal cancer or inflammatory bowel diseases including ulcerative colitis contributes to the unpredictability of this art.  Furthermore, neither the recited prior art or any other prior art to date teach prevention of IBDs broadly. 


The Relative Skill of Those in the Art 

It is not of skill to those in the art to prevent IBDs broadly or colorectal cancer.

Amount of Guidance/ the Presence or Absence of Working Examples
	The guidance provided in the specification regarding prevention is non-existent.  Applicants do show and are enabled for treating a patient that has UC and inflammation induced colorectal cancer.  In particular, Example 2 in the specification shows that rectal insulin promotes remission and inhibits tumor development in mice (see Figures 3-4).  Furthermore, Applicants conclude that “These data indicate that rectal administration of insulin to AOM+DSS treated mice results in: reduced rectal bleeding, reduced weight loss, reduced inflammation (as seen from endoscopic and histological studies as well as from the decreased expression of the inflammatory mediator COX2) and reduced occurrence of colorectal tumours in comparison to AOM+DSS treated mice not treated with rectal insulin” (see paragraph 0245).  However, insulin treated mice still had colorectal tumors and thus, rectal insulin was not able to prevent colorectal tumor formation.  

The Quantity of Experimentation Necessary  
Considering the factors above, the skilled artisan would be burdened with undue experimentation in determining if the peptides of the instant claims would capable of preventing pulmonary fibrosis or treatment of any pulmonary fibrosis related condition. When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation. 
Therefore, in view of the Wands factors, the claims require undue experimentation to use the full scope of the claimed invention. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 46 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 39 claims “A method for treatment of an inflammatory bowel disease or inflammation-induced colorectal tumour or cancer in a subject in need thereof, the method comprising rectal administration of a composition comprising a therapeutically effective amount of insulin or a pharmaceutically acceptable salt thereof”.  Claim 46 claims “The method according to claim 39, wherein the composition is in the form of a rectal foam, a gel, an enema, an aerosol, an ointment, a cream, a gastric lavage, a suppository, a rectal lavage using a catheter, a mechanical insulin release device orally ingested or a pharmaceutical colonic release system, wherein the insulin is released in the large intestine; or wherein said composition is administered via a percutaneous catheter, via an intraintestinal catheter, endoscopically, or via a mechanical intraluminal device.”  Claim 46 is dependent on claim 39 which requires rectal administration.  However, claim 46 claims several routes of administration that are not rectal (i.e percutaneous catheter, intraintestinal cathether, oral ingestion, gastric lavage) and thus, broaden the scope of instant claim 39.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 39-44, 46-47 and 50-58 are rejected under 35 U.S.C. 103 as being unpatentable over Sukhotnik (WO2005117951 A1, cited in Applicant’s IDS) in view of Watkins (US20020128171 A1) and Sun (World J Diabetes 2014 April 15; 5(2): 89-96).

as for oral administration or rectal administration (as described below). Such a 5 dosage unit form can include, for example 1 mu (munit)- 10,000 u (unit) of insulin (where 100 u =3.5 mg), preferably 1 mu (munit)- 1000 u (unit) of insulin, preferably 1 mu- 500 u of insulin,1 mu - 200 u of insulin, preferably 1 mu - 100 u of insulin, preferably 1 mu – 10u of insulin.  Given that 100 U (which is IU) is 3.5 mg of insulin, the preferred ranges would be.035 ug-3.5mg, .035ug-.35 mg which overlaps the range found in instant claims 41 and 43.  Sukhotnik further teaches an example wherein the concentration to be administered was 1U/mL (see page 23, first line).
Regarding claim 46, Sukhotnik teaches wherein the formulation can be administered via an enema (see page 18, lines 9-11).
Regarding claim 56, Sukhotnik teaches that “Examples of pharmacological agents which can be co-administered with the insulin of the present invention include, but are not limited to, antibiotics” (see page 20, lines 15-16).“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) 
appellant.”). One of ordinary skilled in the art would have been motivated to combine the two (insulin and an antibiotic) each known to be useful for the same purpose (treating ulcerative colitis), with a reasonable expectation that at least here will be an additive effect.
Sukhotnik specifically teaches rectal administration of a therapeutically effective amount of insulin and wherein the insulin can be administer prior to, in combination with or after a pharmacological agent thereby increasing absorption of the pharmacological agent (see claim 20). Sukhotnik teaches that the Regarding claim 44, Sukhotnik teaches “Depending on the severity and responsiveness of the condition to be treated, dosing can be effected over a short period of time (i.e. several days to several weeks) or until cure is effected or diminution of the disease state is achieved” (See page 19, lines 11-13).
Sukhotnik is silent to specifically providing an example of treating acute ulcerative colitis and wherein the disease is mild to moderate.  
Sukhotnik does teach that insulin accelerated intestinal recovery, enhanced enterocyte proliferation and decreased cell death via apoptosis following a GI I/R event (see page 12, lines 2-4).  Sukhotnik further showed that insulin treatment in rats with SBS (shortened bowel syndrome) had a greater weight gain then without insulin treatment (see pages 24-25, lines 32 on page 24 and lines 1-2 on page 35), an increase in enterocyte proliferation (see page 26, lines 3-9) and a decrease in apoptosis.
Watkins discloses a method of treating a gastrointestinal disorder in a mammal suffering from or susceptible to the disorder, the method comprising administering to the mammal a therapeutically effective amount of at least one compound that provides increased nitric oxide synthase (nNOS) as measured in a standard nNOS protein expression assay (see claim 2).  Watkins further teaches wherein the subject is suffering from Crohn’s or ulcerative colitis (see claim 13).  Watkins teaches wherein the agent for increasing nNOS is insulin and is used for normalizing NO levels (see claims 15, 18 and 0039 and paragraph 0023).  
Sun teaches that “The discovery of the anti-inflammatory effect of insulin can be traced back to the observation that insulin exerts a vasodilatory effect through endothelial NO release in arteries, veins and capillaries”.  Insulin is a potent anti-inflammatory agent that works via enhancing NO and inhibiting inflammatory mediators (see Figure 1). 
It would have been obvious before the effective filing date of the claimed invention to treat IBD including ulcerative colitis with rectal administration of insulin as taught by Sukhotnik.  One of ordinary skill in the art would have been motivated to do so given that Sukhotnik specifically teaches treatment of several IBDs including Crohn’s and chronic ulcerative colitis and that insulin treatment increased intestinal function, accelerated intestinal recovery, enhanced enterocyte proliferation and decreased cell death via apoptosis all of which would be beneficial in treatment of IBD including Crohn’s disease and ulcerative 
In addition, it would have been obvious before the effective filing date of the claimed invention to treat IBD including ulcerative colitis with rectal administration of insulin as taught by Sukhotnik in light of Watkins and Sun.   One of ordinary skill in the art would have been motivated to do so given that insulin is a potent anti-inflammatory agent that works via enhancement of NO as taught by Watkins and Sun.  There is a reasonable expectation of success given that both Sukhotnik and Watkins teach insulin for treatment of ulcerative colitis and insulin is a potent anti-inflammatory agent and reduction of inflammation in IBD would be beneficial.
Regarding the limitation of treating mild to moderate ulcerative colitis found in instant claim 50 and mild to moderate UC during acute or relapse phase in instant claim 51, it would have been obvious before the effective filing date of the claimed invention to treat any and all stages of ulcerative colitis with rectal administration of insulin as taught by Sukhotnik in view of Watkins and Sun.  One of ordinary skill in the art would have been motivated to do so given that Sukhotnik specifically teaches treatment of several IBD including Crohn’s and chronic ulcerative colitis and that insulin treatment increased intestinal function and Watkins in view of Sun teaches insulin as an anti-inflammatory agent for treatment of ulcerative colitis which would be beneficial in treatment of ulcerative colitis including mild to moderate disease in either acute or relapse phase.  There is a reasonable expectation of success given that Sukhotnik teaches that optimization of the drug based on the severity and responsiveness of the disease (see page 19, lines 11-13).    
Regarding the amounts of insulin found in instant claims 41-43, 
Sukhotnik teaches “Insulin of the present invention can be formulated in a solid dosage unit such
as for oral administration or rectal administration (as described below). Such a 5 dosage unit form can include, for example 1 mu (munit)- 10,000 u (unit) of insulin (where 100 u =3.5 mg), preferably 1 mu (munit)- 1000 u (unit) of insulin, preferably 1 mu- 500 u of insulin,1 mu - 200 u of insulin, preferably 1 mu - 100 u of insulin, preferably 1 mu – 10u of insulin.  Given that 100 u (which is IU) is 3.5 mg of insulin, the preferred ranges would be.035 ug-3.5mg, .035ug-.35 mg which overlaps the range found in instant claims 41 and 43.  Sukhotnik further teaches an example wherein the concentration to be administered was 1U/mL (see page 23, first line).
Watkins teaches that “Particular insulin preparations in accord with this invention are recombinant human insulins including between about 20 to about 40 Units of insulin/mg. Typical formulations include about 1 to about 5 mg of insulin per ml. More concentrated insulin solutions are also available having up to about 500 U/ml” (see paragraph 0557).  
Thus, clearly the amount of insulin to be administered in considered a result-effective variable.
Therefore, it would be obvious to one of ordinary skill in the art to optimize the concentration/dosage and timing (how often administered) of the insulin for rectal administration and for treatment of ulcerative colitis (both mild, moderate and for acute or relapse) to achieve optimal activity and therapeutic effectiveness of the insulin in patients with varying degrees of ulcerative colitis (see MPEP 2144.05 I-IIA).  There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same. 
Regarding the functional limitations in claims 52-55, “wherein the composition is capable of reducing inflammation of epithelial cells of the colon” (claim 52); “wherein the composition is capable of reducing expression of COX2 mRNA” (claim 53); “wherein the composition is capable of improving epithelial ion transport in the large intestine” (claim 54); and “wherein the composition does not cause cell proliferation in the small intestine” (claim 55); Sukhotnik in view of Watkins and Sun teach the same method of the instant claims including administering the same drug via the same route (rectal) to the same patient population, a patient with ulcerative colitis, thus, the aforementioned result oriented effects will inherently be achieved via practice the method of Sukhotnik in view of Watkins and Sun.
Regarding the functional limitations in the preamble of claims 57 and 58, “A method of reducing weight loss in a subject suffering from inflammatory bowel disease” (claim 57); and “A method of healing colonic mucosa in a subject in a subject suffering from an inflammatory bowel disease”; again, Sukhotnik in view of Watkins and Sun teach the same method of the instant claims including administering the same drug via the same route (rectal) to the same patient population, a patient with ulcerative colitis, thus, the 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654